 COASTAL STATE PETROCHEMICAL CO.CoastalStatesPetrochemicalCompanyandOil,ChemicalandAtomicWorkers InternationalUnion,AFL-CIOandThe Employee Committee,PartyofInterest.Cases23-CA-2972and23-RC-3075April 24, 1969DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn November 27, 1968, Trial Examiner MarionC. Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound no merit in the Union's objections to theconduct of the election held on March 1, 1968, inCase 23-RC-3075, and recommended that theobjections be overruled, and that the Board certifythe results of the election. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiled limited cross-exceptions and a brief in supportof the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions, and briefs, and the entire record inthiscase,andherebyadoptsthefindings,conclusions, and recommendations'of the TrialExaminer.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed.IT IS ALSO ORDERED that the objections filed inCase23-RC-3075be,and they hereby are,overruled.'No exceptions were filed to the Trial Examiner's dismissal of certainSection 8(a)(1) allegations.'We hereby correct the following inadvertent error in the TrialExaminer'sDecision- In section II, A, 3, "Conclusions,"the date referredto in the last sentence of the second paragraph should read "September 8,"rather than "September 6."CERTIFICATION OF RESULTS OFELECTION555It is hereby certified that a majority of the validballots has not been cast for Oil,Chemical andAtomicWorkers International Union,AFL-CIO,and that said organization is not the exclusiverepresentative of the employees in the appropriateunit,within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: These casesinvolve unfair labor practice charges (filed March 8, 1968, 'and timely objections to conduct alleged to affect theresults of an election (conducted on March 1, pursuant toa petition filed December 21 and a stipulated consentagreement signed on January 17). The cases were tried atCorpusChristi,Texas, on July 9-11, pursuant to acomplaint issued April 29, and an order of consolidationissued April 25.The primary issues are whether the Respondent,Coastal States Petrochemical Company, herein called theCompany, (a) dominated and/or unlawfully assisted theEmployeeCommittee, (b) eliminated an employee'scustomary coffee break because of his support of Oil,Chemical and AtomicWorkers InternationalUnion,AFL-CIO, herein called the Union, (c) increased benefitsto induce employees to abandon the Union, and (d)informed employees that pay raises had been withheldbecause of the Union, in violation of Section 8(a)(2) and(1) of the National Labor Relations Act, as amended, andwhether the election should be set aside.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE UNIONINVOLVEDThe Company, a Texas corporation,is engaged in therefining and sale of petroleumproducts at its CorpusChristi, Texas, refinery from whichit ships annually goodsvalued in excessof $50,000 directlyto pointsoutside theState. The Companyadmits, andIfind, that it is engagedin commercewithin themeaning of Section2(6) and (7) oftheAct.The Unionisa labor organizationwithin themeaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. EmployeeCommittee1.Backgroundof thecommitteeIn 1964, soon after the Union's defeat in an earlierelection (by vote of 27 to 78, with 6 challenged ballots),'All dates,unless otherwise indicated,are in the periodfrom April 1967toMarch 1968175 NLRB No. 92 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheCompany began meeting with a 4-man EmployeeCommittee,discussingwages,benefits,workingconditions,and complaints. The committee members,selected by employees, often arranged for the date of themeeting, usually held monthly.InApril 1967, the Union began its organizationaleffortsagain.The following month, on May 18, theCompany issueda notice, signedby GeneralManagerBernard A. Paulson, entitled "Employee Committee," andstatingIn discussions with employees, it is apparent we needwider representation in our committee.Iwould like to have a representative from each of thefollowing areas attend a meeting at 3:00 p.m., Friday,May 19th, to discuss the operation of the committee orany other items of mutual interest: [listing10 areas orgroups inthe refinery].Each area should select the representative to attendPresidentHarry Brown attended the May 19 meetingfor a few minutes. According to undisputed and creditedtestimonyby employee Carlton L. Miller,PresidentBrown first "told us that it had been reported by some ofthe loyal employees that the so-called OCAW union hadanother organizing campaign going on in the plant and hewanted us to know that he didn't want a union and theywould fight it to the end."Thereafter,GeneralManager Paulson suggested, and the employees agreed,that the meetings be held regularly on the third Tuesdayin the month. It was also decided that, in addition to the10 area representatives, anyone with "a problem" couldattend. (The charge, alleging unlawful domination andinterferencewiththeoperationof the EmployeeCommittee, was not filed until March 8, over 9 monthslater.Therefore, this expansion of the committee, and theCompany's motivation at the time - being outside the6-month Section 10(b) limitation period-are not inissue.)2.Operation of the committeeGeneralManager Paulson,and other managementofficials, continued to meet with the Employee Committeeeachmonth until theMarch 1, 1968, election andthereafter. In practice, General Manager Paulson presidedat themeetings,which began about 3:15 p.m., and lastedup to 55 minutes. Paulson's secretary usually telephonedthe various areas, to give reminders of the meetings.Except at the January and February meetings, whenPaulson announced that wages and benefits would not bediscussed, the committee members were permitted todiscuss any matters they wished. There was no agenda.The participants continued to discuss wages, benefits,working conditions, and complaints. The Company paidthe employees and employee representatives for the timespent in the meetings-at the overtime rate of time andone-half, unless the employee was on straight time, within8 hours a day and 40 hours a week. (Employees were paidin the same way for attending safety meetings, meetings todiscuss benefits, and fire training.)The Employee Committee had no formal organization,no meetings except with management, and no dues orexpenses.The employee members were selected by theemployees in the various areas. The Company took nopart in the selection, and provided no bulletin board,stationery, secretarial help, or private meeting place forthe committee. No joint minutes of the meetings withmanagement were taken or posted. Employees received nospecialrightsorprivilegesformembership on thecommittee3ConclusionsThe General Counsel contends that the EmployeeCommittee is a labor organization within the meaning ofSection 2(5) of the Act, in that it exists for the purpose ofdealing with the Company concerning wages, hours, andconditionsofemployment. I agree. (The Companyassumes, "for purposes of argument," that the committee"technically" is, although formally denying it )Going outside the 10(b) period (beginning September8),theGeneralCounsel argues in his brief that theCompany "dominated and assisted the Committee," citingthe fact that GeneralManager "Paulson set up theexpanded Committee [in May], designated departments tobe represented, and set the time, place and day for allmeetings."There is no evidence of such dictation, orcontrolover the committee's operations, during the6-month limitation period. By September, these mattershad been settled by mutual agreement. There is noevidence that after September 6, the committee was"foisted" upon the employees, that the Company coercedany employee to attend a committee meeting, determinedthe term of office or participated in any way in theselectionofemployee representatives,orthattheCompany dictated how the representatives would functioninside or outside the meetings.The only evidence of any financial support given to theEmployeeCommitteebytheCompany is thecompensation given employees for attending the meetings- usually at the overtime rate. However, in the absenceofanydominationorother interferencewith theadministrationof the Committee, I find that the paymentformeeting time, in the same manner as for workingtime, cannot alone be the basis for a finding of unlawfulsupportof the committee. I therefore grant theCompany'smotion to dismiss the Section 8(a)(2)allegations in the complaint.B. Alleged Eliminationof Coffee BreakMachinist Carlton L. Miller had been a union observerat the 1964 election, and had taken an active part inorganizing for theUnion in 1967. Area OperatingSuperintendent EarlMcMannis admitted knowledge thatMillerwas "interested" in the Union, and crediblytestified thatGeneralManager Paulson instructed thesupervisors inNovember or December to report toPaulson anyunionactivity at the plant.On January 2-4, machinist Miller was working on apump near the FCC control room. In connection with thiswork, it was necessary for Miller to enter the controlroom occasionally, to speak to Unit Supervisor EugeneHodge, the operator, or boardman James R. Wendland.He had no business to perform in the control room at theAlkylation unit. Superintendent McMannis (who was overboth the FCC and Alkylationunits)credibly testified thathe saw machinist Miller talking to boardman Wendland inthe FCC control room on January 3 or 4, and again onJanuary 4. The second time, he asked Unit SupervisorHodge what Miller was doing there, and Hodge repliedthatMiller was still working on the pump. McMannissaid, "I do not want anybody congregating in this controlroom. And if he hangs around here tell him to get out." COASTAL STATEPETROCHEMICAL CO.557Then Superintendent McMannis went to the Alkylationcontrol room, where the operator "told me that Millerhad been by there talking to them about the Union, tryingto explain it to them, trying to get them to sign a card."As instructed,McMannis reported this to GeneralManager Paulson.After a few minutes, General Manager Paulson andMaintenance Manager Bob Adams spoke to Miller in anoffice at the machine shop. As credibly testified by Miller,Paulson said he had a report that Miller was spending toomuch time in the control rooms, upsetting the personnel,and interfering with their work; that "What you do aboutthisunion business outside the plant" is your business,"but I will not tolerate it on the job." (I discreditPaulson's denial that the Union was mentioned. Paulsonimpressed me as being somewhat less than candid.) Millerresponded that he had not intended to violate any rules,that he had not upset any personnel, and that he drankcoffee in the control rooms but "I didn't think anythingabout it as to my knowledge it was a common practice."Then Paulson told him not to drink coffee in the controlrooms, but drink his coffee in the machine shop (whichMiller thereafter did).The next day, January 5, Maintenance Manager AdamsgaveMiller his first written reprimand, confirming theconversation about excessive time in the control rooms,instructing him "to limit your time spent there to theminimum," and stating, "Coffee breaks, as discussed, areprovided at specific times in the shop areas for allmaintenance personnel."The General Counsel contends that the undisputedevidence is that other persons who did not work in thecontrol room were allowed to drink coffee in the area ofthecontrolroom both before and after Miller'sreprimand,and that"the singling out of Miller,a knownunion adherent," violated Section 8(a)(1).However, Iagreewith the Company that the oral and writtenreprimand did not eliminate Miller's customary coffeebreak, as alleged in the complaint, and that the reprimandlegitimately required him to follow existing rules fortaking coffee breaks. I grant the Company's `motion todismiss this allegation in the complaint.C. Increased BenefitsUnion, as alleged in the complaint. I shall therefore granttheCompany's motion to dismiss this Section 8(a)(1)allegation.D. Withholding Wage IncreaseEach year, from 1965 through 1968, the Company gavethe employees a general pay raise in April. On January 30(before the election on March I), the Union distributed a"newsletter" to the employees, comparing the Company'swages with higher wages at a unionized competitor.A sharp dispute arose at the trial, concerning whatAssistantMaintenance Supervisor C. A. Harlan toldmechanicMarvin C. Whitney sometime in February.According to Whitney, he had a conversation with Harlanduring a coffee break in the pipe shop coffee area, withinthe hearing of two or three other employees. Whitneyasked, "Say, when are we going to get a raise?" Harlananswered, "You would have had a raise if you hadn'tpetitioned for the election."Whitney asked why, andHarlan said, "I saw the letter that authorized you a raise,4 or 4 1/2 percent raise." Harlan, on the other hand,testifiedthathewastellingWhitneyaboutamemorandum recently distributed to the supervisors,concerning theUnion's newsletter about wages, andcomparing the Company's wages if the recent industryincrease were first added. According to Harlan, Whitneyasked"when are we going to get a raise?" Harlan said hedid not know, and Whitney said, "Well, all the othercompanies around. . .have had a raise since January 1."Then (in Harlan's words), "I said I had seen a letter ormemorandum letter - and I said if we granted a 4 or 5percent raise, how would that compare with it?" Whitneysaid,"Well, we sure ought to get a raise," to whichHarlan respondend, "Well, I wouldn't doubt that, but Idon't know."The Company contends that Whitney's version shouldnotbe credited, thatWhitney was mistaken in hisrecollection, that nobody corroborated his version, andthat no mention was made at any of the captive-audiencemeetings about withholding a wage increase. I agree. IdiscreditWhitney's version, and dismiss also this Section8(a)(1) allegation in the complaint.During the 1967 unionorganizingcampaign, theCompany's parent corporation was considering changes inthe Employee Stock Purchase Plan. In early December,before the Union filed its petition for an election onDecember 21, the proposed changes were taken to theExecutive Committee of the parent corporation. Late inJanuary (about 5 weeks before the election), the parentcorporation announced in a publication to its 1,200 (allnonunion)employees,includingabout 230 employeesworking for the Company, the several changes - withoutmaking any reference to the upcoming election at theCompany.The changes included four additional subsidiaries underthe stock purchase plan, changed the vesting from 10 to 5years(immediatelyaffecting38employeesattheCompany), and other improvements in the plan.Although the timing of these benefits may cause groundfor suspicion, I find that the General Counsel has failed toprove that the benefits, made effective throughout theparent corporation, were unlawfully motivated to inducecompany employees to abandon their support of the111.OBJECTIONS TO THE ELECTIONIn the March 1 election, the employees voted 120 to 36against unionrepresentation, with 33 challenged ballots.On March 7, the Union filed timely objections, whichwere timely amended on March 8, alleging electioninterference and intimidation. At the trial, there was noevidence in support of the objections, apart from theevidenceofferedtoprove the alleged unfair laborpractices.Having considered all this evidence, I find nobasis for setting aside the election.I therefore recommend that the objections be overruled,and that an order be entered in Case No. 23-RC-3075,certifying the results of the election.CONCLUSIONS OF LAWThe General Counsel has failed to prove that theCompany violated Section 8(a)(1) or (2) of the Act. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERThe complaint is hereby dismissed in its entirety.